DETAILED ACTION
This Office Action incorporates Reasons For Allowance.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 
The application has pending claim(s) 1-20.

Applicant’s arguments, see pages 9-12, filed 2/22/2022, with respect to the pending claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Independent claim 1 respectively recites the limitations of: enhancing a resolution of the resized image by iteratively: injecting high frequency data into the resized image to obtain a high frequency data injected resized image; for each reference block in the first plurality of reference blocks: extracting, from the high frequency data injected 
Similarly, independent claim 10 respectively recites similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Marcos (WO 2015/121422 A1, as applied in previous Office Action) discloses extracting high-frequency HF version patches from the downscaled images at the determined positions of the best matching patches and averaging the contributions of such patches.  However, Marcos does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 21, 2022